Citation Nr: 9916815	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-28 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, parents, and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had service from July 1969 to May 1971.  This 
matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas. 

The appellant and several family members appeared and offered 
testimony at a hearing before the undersigned, at the RO in 
July 1997. The undersigned Member was designated by the 
Chairman of the Board to conduct the Travel Board hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.

In January 1998, the Board remanded the claims for service 
connection for tinnitus and a hearing loss.  During this 
period, service connection for tinnitus was granted.  This is 
a full grant as to this issue, and that claim is now 
resolved.  The only remaining perfected issue before the 
Board is service connection for a hearing loss.  Several 
other claims are in various stages of development, but 
appeals as to those issues have not been perfected.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's service records are negative for any 
complaints or treatment for acoustic trauma, or hearing loss.  

3.  A bilateral hearing loss disability was not established 
until almost 24 years after service and has not been shown by 
competent evidence to be related to service or to any 
occurrence or event therein. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  His evidentiary assertions are 
presumed credible for this determination.  Further, he has 
not alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

The veteran contends, essentially, that he currently has 
bilateral hearing loss that is due to his active service.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998). 

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  If a claim 
is well grounded, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998)

The United States Court of Appeals for Veterans Claims 
(formerly United States the Court of Veterans Appeals) 
(Court), citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet.App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service. 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The appellant's service medical records are negative for any 
complaints or treatment for acoustic trauma or hearing 
disorders. The induction examination in April 1969 documented 
normal hearing, bilaterally.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5

20
LEFT
5 
5
5

15

There were no other audiometry evaluations during service. 
The separation examination noted hearing to be 15/15, in 
whispered voice and spoken voice testing.  There are no other 
records on file showing complaints or findings of hearing 
loss in the immediate post-service period.  Administrative 
records on file reveal that his in-service occupational 
specialty was as a cook.

In a VA audiological examination in February 1995, the 
appellant reported diminished hearing bilaterally.  He had 
problems hearing all sounds, especially when there was 
background noises.  He never wore a hearing aid, and was 
exposed  to excessive noise from aircraft and artillery in 
service.  An audiological examination documented pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
60
60
LEFT
20
20
40
60
75

Average pure	tone thresholds were 45 Hz for the right ear, 
and 49 Hz for the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
of 96 percent in the left ear. While the audiometric findings 
revealed defective hearing, bilaterally, there was no 
reported opinion or other indication that the bilateral 
hearing loss was in any way related to service.

A rating decision in June 1995 denied service connection for 
a hearing loss, as no hearing loss was shown in service or 
within one year of separation.

In hearings before the RO in February 1996, and before a 
Travel Member of the Board sitting in Little Rock, Arkansas 
in July 1997, the appellant testified that he had served in 
Vietnam in the infantry, and then transferred to a medical 
battalion. He had been exposed to constant artillery fire, 
enemy fire and rockets, and helicopter noise.  Although the 
records contain a separation examination, he did not recall 
undergoing an examination.  He reportedly had difficulty 
hearing when he first came home from Vietnam, and it had 
gotten worse in the past few years.  He testified that he did 
not take any audiological examinations post service until the 
February 1995 VA examination.  The July Travel Board Hearing 
also included the testimony of the appellant's parents and 
spouse. 

The RO received a letter and record from Lloyd G. Langston, 
M.D., in February 1996.  He reportedly had seen the veteran 
in October 1995.  Dr. Langston noted that the history 
provided indicated no recent change in the appellant's 
hearing.  He found mild to moderate bilateral neurosensory 
hearing loss.  Discrimination scores were 88 percent on the 
right , and 92 percent on the left. While he noted bilateral 
tinnitus, by history, was present since service, the etiology 
of the hearing loss was not discussed.

The Board remanded the appellant's claim for further 
development in January 1998.  The appellant reported 
treatment by Dr. Langston for hearing loss, and being told 
that this was of a type normally related to service. The 
appellant also reported treatment at a private ear nose and 
throat (ENT) clinic.  Some of these records were not of file.  
The remand was to locate any additional records from Dr. 
Langston, and the ENT clinic records and add them to the 
evidence.  Additionally, the appellant was to be scheduled 
for a VA audiometric examination, and an opinion as to 
etiology was requested.

In a VA audiological examination in May 1998, the appellant 
reported noise exposure from rockets, and other weapons in 
service.  He also noted that he operated heavy equipment for 
seven years after service, and worked two years in a cabinet 
shop stating that he wore hearing protection at work.  He 
also worked as a security officer, but wore hearing 
protection when on the firing range.  He also, occasionally 
used chainsaws and power tools at home.  

The audiological examination documented pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
50
65
65
LEFT
15
10
45
60
70

Average pure	tone thresholds were 46 Hz for the right ear, 
and 45 Hz for the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent bilaterally.  While 
the examiner noted that the type of hearing loss was 
consistent with noise exposure, it could not be determined if 
the hearing loss was the result of his service noise exposure 
or of his post service noise exposure.

Evidence submitted to support appellant's claim include 
statements dated in 1995 from the appellant's spouse, 
brother-in-law, mother, and friend.  There are also several 
VA and private medical treatment records from 1985 to 1996.  
None of the medical records indicate any complaints, 
treatment, or diagnosis of any ear or  hearing disorder. The 
records all pertain to unrelated disorders.

Additionally, where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded requirement 
of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); where the 
determinative issue does not require medical expertise, lay 
testimony itself may suffice.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995).  That 
is, where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the appellant's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  

The Board has considered the veteran's statements, as well as 
various lay statements from his family.  Although these 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability as he, or his family and 
friends have not been shown to have the qualifications to 
render such opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic hearing loss 
disorder. 

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). The 
evidence does not establish a hearing disorder in service, in 
the separation examination, or during the presumptive period 
after service. Significantly, there is absolutely no clinical 
evidence showing complaints or treatment for hearing loss 
until February 1995, almost 24 years after service.  This 
absence of clinical data showing the need for treatment 
contraindicates that the current hearing loss pathology was a 
result of service. 

Furthermore, the examiner in the May 1998 VA examination 
noted that tinnitus was commonly associated with damage to 
the ear from exposure to high noise levels, it was also 
associated with disorders not associated with the ears.  It 
is noted that the record contains several opinions 
associating the tinnitus with service.  Also while the 
veteran's hearing loss was consistent with noise exposure, 
the examiner could not determine if the precipitating noise 
exposure was due to exposure in the military, or as a 
civilian.  It has been argued that this statement creates a 
reasonable doubt.  On review of the entire record, the Board 
does not agree.

While the appellant claims not to remember a separation 
examination, one is completed and is of record.  It notes 
that hearing was 15/15 on testing.  While it is true that a 
high frequency hearing loss would likely not be detected on 
this type of testing, it is also true that the appellant 
apparently registered no complaints to suggest that closer 
study, including an audiometric study was indicated.

The record post-service shows that the appellant was treated 
over the years for many disorders, but did not, until 1995, 
complain of defective hearing.  In the intervening years he 
had been employed in several areas where there had been noise 
exposure.  The hearing loss detected in 1995 is more 
proximate in time to the post-service noise exposure than to 
any noise exposure in service.

The overall noise exposure in service is also somewhat open 
to question.  It is indicated on the administrative papers 
that the appellant was a cook.  He has reported work as a 
medic near helicopters and firing guns.  In view of the 
evidence otherwise of record, this need not be resolved.

Significantly, there is no competent evidence that attributes 
the hearing loss to service or any event therein.  The most 
recent VA examiner indicated only that it was not possible to 
say that the hearing loss was from service.  In view of the 
negative findings and indications at separation examination, 
the intercurrent noise exposure, and the clinical evidence of 
hearing loss years post-service, it is the opinion of the 
Board that the preponderance of the evidence is against the 
claim and it must be denied.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed hearing loss was incurred in service. 
Clearly, the preponderance of the evidence is against the 
claim. Thus, the Board concludes that the veteran's claim for 
service connection for a hearing loss disorder must be 
denied.


ORDER

Service connection for a bilateral hearing loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


